Exhibit 10.3

LOGO [g54110img1.jpg]

Name: XXX

PID: XXX

NOTICE OF GRANT OF STOCK OPTIONS WITH

TANDEM STOCK APPRECIATION RIGHTS

The Human Resources and Compensation Committee of the Board of Directors (the
“Committee”) of Parker-Hannifin Corporation (the “Company”) has granted to you,
under the Company’s 2003 Stock Incentive Plan (the “Plan”), stock options
(“Options”) with tandem stock appreciation rights (“SARs”) with respect to the
number of common shares of the Company (“Common Shares”) set forth below. Your
Options/SARs under this grant have a grant price (“Grant Price”) that is 100% of
the fair market value (the “Fair Market Value”) of the Common Shares, which is
taken as the reported closing price of the Common Shares on the New York Stock
Exchange-Composite Transactions on the date of the grant. This grant will expire
at the time indicated below unless an earlier lapse date (“Lapse Date”) applies
due to one of the status changes described in this notice.

 

Grant Date:

  XX/XX/XXXX

No. of Shares to Which Options/SARs Apply:

  XXX

Grant Price:

  $XX.XX

Expiration Date:

  XX/XX/XXXX, at 4:00 PM ET

Each Option granted hereunder entitles you to purchase the Common Shares covered
by the option at the Grant Price. Each SAR granted hereunder entitles you to
receive the increase in value (the “Appreciation”) of one Common Share from the
grant date to the date the SAR is exercised with respect to all or any portion
of the Common Shares.

You may exercise all or any portion of this grant as either Options or SARs but
not both. The exercise of any portion of the grant as Options automatically
cancels the corresponding SARs, and the exercise of any portion of the grant as
SARs automatically cancels the corresponding Options.

SAR Calculation. Upon the exercise of an SAR, the Appreciation shall be paid to
you in Common Shares having a value equivalent to the Appreciation determined in
the manner described below. The Company reserves the right to settle the
Appreciation in cash in lieu of Common Shares, at its sole election.
Appreciation shall be calculated by subtracting the Grant Price from the last
determinable Fair Market Value of the Common Shares (which shall be the Fair
Market Value on the day prior to exercise, referred to hereafter as the “Prior
Day’s Close”) and multiplying the result by the number of SARs exercised. To
determine the number of Common Shares to be issued upon settlement, the
Appreciation shall be divided by the Prior Day’s Close, and fractional shares
shall be rounded down to the nearest whole share with no cash consideration
being paid for the fractional remainder.



--------------------------------------------------------------------------------

Page 2

Vesting Period. While you are an active employee, this grant shall vest in
one-third increments as follows:

[Vesting Schedule]

provided, however, in the event of a Change in Control of the Company (as
defined in the Plan), all of the Options/SARs granted hereunder shall
immediately vest and become exercisable.

If your continuous full-time employment is terminated at any time prior to a
vesting date as a result of retirement, permanent disability or death, any
unvested Options/SARs shall continue to vest according to the schedule set forth
above.

Following vesting, your Options/SARs are exercisable in accordance with the
terms hereof only while you are a full-time employee of the Company or one of
its Subsidiaries at any time until the Expiration Date or Lapse Date as to all
or any portion of the Common Shares subject to the vested Options/SARs. Vested
Options/SARs may also be exercised upon termination of full-time employment in
accordance with the specific status change rules set forth below.

Effect of Status Changes. If your continuous full-time employment is terminated
at any time prior to a vesting date for any reason other than death, permanent
disability or retirement under the applicable retirement plan or policy of the
Company, any unvested Options/SARs at such date of termination shall lapse
immediately upon termination.

Vested Options/SARs may be exercised in whole or in part after termination of
full-time employment before the Lapse Date shown in the right-hand column
corresponding to the described status change:

 

Status Change

  

Lapse Date

(A) Permanent Disability or Retirement. If the termination of full-time
employment is due to permanent disability or to retirement under the applicable
retirement plan or policy of the Company or a Subsidiary.    Expiration Date (B)
Death. In the event of your death, if exercised by the executor or administrator
of your estate (or if your estate has already been probated, the beneficiary who
has inherited the Options/SARs).    The earlier of: Two (2) years after the date
of death or the Expiration Date. (C) Termination. If the termination of
full-time employment is due to any other reason except your permanent disability
or retirement as specified in (A) above, or your death as specified in
(B) above.    The earlier of: Three (3) months from the date of termination or
the Expiration Date



--------------------------------------------------------------------------------

Page 3

Exercise and Settlement Procedures. To exercise any portion of this grant, you
shall be required to complete and deliver a notice of exercise in the prescribed
format to the Company for processing on the Exercise Date. The Exercise Date
shall be deemed to be the first business day on which the Company receives,
prior to the established cut-off time, (i) the notice of exercise and (ii) if
the grant is being exercised as Options, the exercise price which may be paid in
cash or with other Common Shares of the Company. If you tender Common Shares of
the Company to satisfy the exercise price, such shares will be valued at the
Prior Day’s Close.

To settle the exercise of the Options/SARs, the Company will instruct its stock
transfer agent to issue to you the net number of Common Shares you are entitled
to receive. If any portion of the grant is exercised as SARs, the Company may,
in its sole discretion, alternatively elect to settle in cash, in which case the
Company will pay you the appropriate dollar amount in settlement thereof.

Automatic Self-Exercise Prior to Expiration. If any vested portion of this grant
has a positive value but remains unexercised on the business day preceding the
Expiration Date or a Lapse Date, such grant remainder shall automatically
self-exercise as SARs on the Expiration Date to prevent forfeiture.

Compensation and Payment of Income Withholding Taxes. If you are a U.S. citizen,
you do not realize income upon the grant of these Options/SARs. In certain
foreign countries, however, you may be taxed upon grant. In any year in which
you exercise a part or all of such Options/SARs, the excess of the fair market
value of the Common Shares on the Exercise Date over the Grant Price will be
taxed as compensation at ordinary income rates and you will be subject to U.S.
or foreign income tax withholding, as applicable. For U.S. citizens, such
withholding shall include federal, state, local, FICA, Medicare, or other
statutorily-required taxes (“Taxes”). Such Taxes must be paid to the Company at
the time of exercise by surrendering to the Company a portion of the Common
Shares received in settlement upon exercise. If, however, the Company elects to
settle the exercise of SARs in cash instead of stock, the Taxes due upon
exercise shall be deducted from the cash settlement prior to payment.

Tax Withholding Calculation. The Company will withhold for Taxes the number of
shares having an aggregate value based on the Prior Day’s Close at least equal
to the amount required to be withheld by law. If the value of the withheld
shares exceeds the withholding tax amount due, such excess (which will be less
than the value of one Common Share) shall be credited to federal income tax
withholding.

Reloadability. If you (or a permitted transferee as provided below) tender
Common Shares of the Company to satisfy the exercise price on an Option, you
will receive one (1) restorative or “reload” grant of SARs effective on the
Exercise Date equivalent to the number of Common Shares surrendered to satisfy
the exercise price (the “Reload SARs”). The Reload SARs will have a Grant Price
equal to the Fair Market Value of the Common Shares on the Exercise Date. Except
as otherwise specified herein, no Reload SARs may be exercised (a) prior to the
completion of one (1) year of continuous full-time employment following the
Exercise Date; and (b) unless you have retained ownership of the Common Shares
resulting from the Option exercise on the Exercise Date (less a sufficient
number of Common Shares to satisfy withholding tax obligations) for a period of
one (1) year from the Exercise Date. No more than one (1) grant of Reload SARs
shall be made



--------------------------------------------------------------------------------

Page 4

hereunder. All other terms and conditions of the Reload SARs will be identical
to those contained herein, including without limitation the expiration and
termination of the Reload SARs.

Transferability. Your Options/SARs are not transferable (other than by will or
the laws of descent and distribution) except to (a) your spouse, children or
grandchildren, (b) one or more trusts for the benefit of such family members; or
(c) partnerships in which such family members are the only partners; provided,
however, that you do not receive any consideration for the transfer. Any
transferred Options/SARs shall continue to be subject to the same terms and
conditions that were applicable immediately prior to its transfer (except that
such transferred Options/SARs shall not be further transferable by the
transferee inter vivos).

Detrimental Activity. If you engage in any Detrimental Activity (as hereinafter
defined), the Committee has the right to cancel this grant if unexercised or
require repayment to the Company of any compensation received (in the form of
cash or Common Shares) as a result of the exercise of any portion of this grant.
Detrimental Activity, as defined in the Plan, means activity that is determined
in individual cases, by the Committee or its express delegate, to be detrimental
to the interests of the Corporation or a Subsidiary, including without
limitation (i) the rendering of services to an organization, or engaging in a
business, that is, in the judgment of the Committee or its express delegate, in
competition with the Corporation; (ii) the disclosure to anyone outside of the
Corporation, or the use for any purpose other than the Corporation’s business,
of confidential information or material related to the Corporation, whether
acquired by the Grantee during or after employment with the Corporation;
(iii) fraud, embezzlement, theft-in-office or other illegal activity; or (iv) a
violation of the Corporation’s Code of Ethics.

Consent to Use Data. By acknowledging of the terms of this award, you hereby
consent to the cross-border collection, use and disclosure by the Corporation of
certain personal data required solely for the purpose of administering the grant
and exercise of this award. Such personal data shall be limited to your name,
gender, address, telephone number, date of birth, date of hire, position, grade,
supervisor, country of residence and country of employment. Such data shall be
treated as highly confidential and shall not be used for any purpose other than
Stock Incentive Program administration.

Prospectus Notification. A Memorandum dated July 29, 2004 (the “Prospectus”)
describing the terms of the 2003 Stock Incentive Program which governs this
grant and the most recent Annual Report and Proxy Statement issued by
Parker-Hannifin Corporation are available for your review on your Stock
Incentives Web page. You have the right to receive a printed copy of the
Prospectus upon request by either calling the Stock Plan Administrator at
216-896-2950 or by sending your written request to Parker’s Legal Department.

All Terms Herein Subject to the Plan. The grant of your Options/SARs hereunder
is at all times subject to all other terms, conditions and provisions of the
Plan (and any rules or procedures adopted thereunder by the Committee) to the
extent not specifically addressed herein. All initially capitalized terms, to
the extent not otherwise defined herein, shall have the meaning ascribed to such
terms in the Plan. In the event of a conflict between the terms of the Plan and
this grant letter, the Plan shall prevail.



--------------------------------------------------------------------------------

Page 5

By acknowledging the terms of this award, you acknowledge that: (i) any award of
equity compensation is purely discretionary and is not compensation/salary for
termination indemnity purposes; (ii) future awards of equity incentives may be
discontinued at any time; and (iii) an award granted in one year does not
guarantee a grant of awards in future years.

Please acknowledge your receipt of this letter and your agreement to the terms
stated herein by clicking on the “Accept” button below. Failure to acknowledge
receipt of this letter and the terms stated herein will jeopardize your ability
to exercise the Options/SARs granted herein.

Sincerely yours,

Thomas A. Piraino, Jr.

Vice President, General Counsel and Secretary